                                                                              United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                  January 30, 2020
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § MAG. JUDGE ACTION NO. 2:20-MJ-294
                                             §
DARIO GERMAN LEIJA                           §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the defendant pending trial in this

case:

        (1)   There is probable cause to believe the defendant committed an offense for

which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C.

§ 841(b)(1)(A); and

        (2)   The defendant has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the appearance of the defendant as

required and the safety of the community.

        The evidence against the defendant meets the probable cause standard.               The

defendant is charged with a serious offense, has a history of drug abuse, has a history of

non-compliance with court-ordered supervision, has a serious history of mental health

issues, has ties to Mexico, and the weight of the evidence against him is substantial. The

findings and conclusions contained in the Pretrial Services Report are adopted.

        The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent
1/2
practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.



       ORDERED this 30th day of January, 2020.


                                             ___________________________________
                                             Julie K. Hampton
                                             United States Magistrate Judge




2/2
